NUMBER 13-14-00584-CV

                   COURT OF APPEALS

          THIRTEENTH DISTRICT OF TEXAS

            CORPUS CHRISTI – EDINBURG

JOHNNY PARTAIN,                                         Appellant,


                              v.


THE ESTATE OF JAMES HAROLD
MAPLES,                                                 Appellee.



         On appeal from the County Court at Law No. 5
                  of Hidalgo County, Texas.


                  MEMORANDUM OPINION

        Before Justices Rodriguez, Garza and Longoria
          Memorandum Opinion by Justice Longoria
        Appellant Johnny Partain, proceeding pro se, appeals the county court’s order

dismissing his attempt to appeal a default judgment in a forcible-detainer action rendered

in favor of appellee, the Estate of James Harold Maples (“the Estate”). We affirm the

order of the county court dismissing appellant’s suit for lack of jurisdiction.

                                              I. BACKGROUND

        Appellant and James Harold Maples engaged in a long history of litigation that

arose from the Chapter 11 bankruptcy of Maples’s company, Global Limo, Inc. This

litigation resulted in multiple decisions from state and federal courts, including this Court.1

The litigation between appellant and Maples involved title to a condominium located at

North Seventh Court in McAllen, Texas (“the Property”), among other matters.

        On April 27, 2006, the United States Bankruptcy Court for the Southern District of

Texas issued an unpublished final judgment in case no. 05-70128 vesting title to the

Property in Maples’s bankruptcy estate and vacating any lis pendens “or other cloud on

ownership” on the Property. That judgment has become final. On the strength of the final

judgment of the bankruptcy court, Maples instituted a forcible entry and detainer action,

and the justice court entered a final judgment awarding immediate possession of the

property. See generally TEX. PROP. CODE ANN. § 24.001–.011 (West, Westlaw through

Chapter 46 2015 R.S.). The justice court’s judgment was not appealed.




         1 See, e.g., Partain v. Isgur, 390 Fed. Appx. 326, 327 (5th Cir. 2010) (per curiam); In re Maples,

529 F.3d 670, 671 (5th Cir. 2008) (per curiam); Partain v. Maples, 438 S.W.3d 69, 70 (Tex. App.—Corpus
Christi 2013, no pet.); In re Maples, No. 13-08-00524-CV, 2008 WL 4515808, at *1 (Tex. App.—Corpus
Christi Oct. 8, 2008, orig. proceeding [mand. denied]) (per curiam mem. op.); In re Partain, No. 13-11-
00276-CV, 2011 WL 1936057, at *1 (Tex. App.—Corpus Christi May 18, 2011, orig. proceeding) (per curiam
mem. op.).

                                                    2
        Appellant filed a document entitled “Special Warranty Deed” with the Hidalgo

County District Clerk. This document, dated January 25, 2005,2 (a little over a year before

the bankruptcy court judgment vesting title to the Property in Maples’s bankruptcy estate),

purports to transfer ownership of the Property from Global Limo to appellant. Pursuant

to this document, appellant obtained “Turnover Order No. 5” from the Hidalgo County

Court at Law. Turnover Order No. 5 awarded “all interests, rights, and authority” to the

Property to appellant and his wife.

        After Maples’s death, appellant regained entry to the Property and leased it to a

woman named Dora Martinez. The Estate, acting through its executor and attorney,

William John McCarthy, filed a forcible detainer action against Martinez and all other

tenants of the Property. Martinez did not appear, and the justice court rendered a default

judgment awarding immediate possession of the Property to the Estate. The justice court

denied appellant’s attempt to intervene in the justice court proceedings.

        Appellant filed an “intervenor’s notice of appeal,” attempting to appeal the default

judgment from the justice court to the Hidalgo County Court at Law for a trial de novo.

See TEX. R. CIV. P. 510.9, .10. (providing for the losing party in a forcible detainer action

to appeal to the county court at law for a trial de novo). Appellant also filed an emergency

motion for a temporary restraining order and a request for a temporary injunction. The

county court granted the temporary restraining order and set a hearing on appellant’s

request for a temporary injunction. Following the hearing, the county court entered an




        2However, according to Maples’s motion for judicial review, appellant filed the document entitled
“Special Warranty Deed” with the Hidalgo County Clerk on June 1, 2004.

                                                   3
order dismissing the case. At appellant’s request, the county court entered the following

findings of fact and conclusions of law, which we reproduce in full:

       1. On September 29, 2014, the court conducted a hearing regarding the
          continuation of a temporary restraining order.

       2. [The] Court finds that [appellant] had previously attempted to intervene
          in and represent Dora Martinez in Justice Court Pct. 4, Pl. 2, cause #
          JP2014-458 wherein the tenant defaulted. No timely Notice of Appeal
          was filed with any county court. [Appellant] brought this action for
          injunctive relief.

       3. [The] Court finds that [appellant] was not allowed in the Justice Court to
          represent the tenant since he is not a licensed attorney, and was himself
          subject to an earlier adverse Forcible Entry and Detainer and Writ of
          Possession Action that was not timely appealed.

       4. In addition, [the] court finds [that appellant] was precluded by an earlier
          federal bankruptcy proceeding resting title to the premises to the Maples
          Estate which became final and was not timely appealed.

       5. [The] Court finds [appellant’s] action was not an appeal from the forcible
          entry and detainer and writ of possession judgment but a request for
          injunctive relief. [Appellant] raised a title issue of which the court does
          not have jurisdiction.

       6. [The] Court finds [appellant] did not comply with TRCP Rule 689
          outlining the procedure for service of an injunction, and did not comply
          with TRCP 688 requiring the writ be drafted and issued by the county
          clerk, and did not comply with TRCP Rule 687 which determines the
          requisites to be included, labeled Requisites of Writ.

       7. After a hearing the Court finds a lack of standing, and procedural
          deficiencies and this court dismissed this action by order signed October
          03, 2014.

       8. [The] Court finds [appellant’s] actions were without authority in law, were
          not in compliance with the Texas Rules of Civil Procedure, and this court
          dismissed [appellant’s] action.




                                             4
        Appellant filed a notice of appeal in this Court that specifically stated that he

appealed “the Default Judgment, dated August 29, 2014, against Intervener’s property

and tenant, Dora Martinez.”3

                                                  II. STANDING

        We do not reach any of appellant’s three issues on appeal4 because we agree that

the trial court had no jurisdiction to conduct a trial de novo of the justice court’s order

evicting Dora Martinez. See Geldard v. Watson, 214 S.W.3d 202, 206 (Tex. App.—

Texarkana 2007, no pet.) (raising issue of the jurisdiction of lower court in forcible detainer

action sua sponte); see also TEX. R. APP. P. 47.1.

        A. Standard of Review and Applicable Law

        Standing is a component of subject matter jurisdiction. Tex. Ass'n of Bus. v. Tex.

Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993). Whether standing exists is a question

of law that we review de novo. Garcia-Marroquin v. Nueces County Bail Bond Bd., 1
S.W.3d 366, 373 (Tex. App.—Corpus Christi 1999, no pet.). “Under Texas jurisprudence,

an appeal can generally only be brought by a named party to the suit.” City of San Benito

v. Rio Grande Valley Gas Co., 109 S.W.3d 750, 754 (Tex. 2003); see Motor Vehicle Bd.

of Tex. Dep’t of Transp. v. El Paso Indep. Auto. Dealers Ass'n, Inc., 1 S.W.3d 108, 110




        3 In July of 2014, the Estate filed a petition seeking judicial review of the Special Warranty Deed in

the 370th District Court of Hidalgo County. See TEX. GOV’T CODE ANN. § 51.902 (West, Westlaw through
Chapter 46 2015 R.S.) (permitting judicial review of a document filed with the district clerk purporting to
create a judgment lien on the motion of a person against whom a purported judgment was rendered who
has reason to believe that the document is fraudulent). After briefing was complete in this case, the Estate
supplemented the record with an order dated February 13, 2015, issued by Judge Manuel Banales, sitting
by assignment, concluding that the Special Warranty Deed was not a valid deed to the Property.
        4 Appellant asserts by his three issues that: (1) the justice court lacked jurisdiction to entertain the

Estate’s forcible detainer action because the Estate is not a legal entity with standing to bring a forcible
detainer action; (2) the county court abused its discretion by dismissing appellant’s appeal of the trial court’s
order awarding immediate possession of the premises to appellant; and (3) the forcible detainer statute is
unconstitutional.

                                                       5
(Tex. 1999) (observing that “[g]enerally, appeal is available only to parties of record”). An

appellant who is not a named party generally has no standing to bring an appeal. See

City of San Benito, 109 S.W.3d at 754; In re Guardianship of DeLuna, 286 S.W.3d 379,

383 (Tex. App.—Corpus Christi 2008, orig. proceeding).

       B. Discussion

       Appellant attempted to invoke the county court’s jurisdiction by filing an

“Intervener’s Notice of Appeal” and a bond of the order evicting Martinez from the

Property. However, it is undisputed that appellant was not a named party to the Estate’s

forcible detainer suit against Martinez. Appellant does not attempt to present his appeal

as an exception to the general rule that only a named party may bring an appeal. See In

re Guardianship of DeLuna, 286 S.W.3d at 383 n.5 (discussing the “virtual representation”

exception). We hold that appellant had no standing to appeal the judgment evicting

Martinez to the county court because he was not a named party to the underlying forcible-

detainer action. See City of San Benito, 109 S.W.3d at 754; In re Guardianship of

DeLuna, 286 S.W.3d at 383; see also Landy v. Sheppard's Edge Apartments, Ltd., No

02-07-00383-CV, 2008 WL 4938285, at *1 (Tex. App.—Fort Worth Nov. 20, 2008, no pet.)

(mem. op.) (concluding that the divorced wife of the occupant of the property had no

standing to appeal a judgment evicting her ex-husband when she was not a named party

to the forcible detainer action and admitted that she was not the occupant of the property).

We conclude that the trial court properly dismissed the case for lack of jurisdiction.

                           III. APPELLANT’S MOTION FOR CONTEMPT

       Appellant has filed a separate “motion for contempt” in which he requests that we

find William John McCarthy, the Estate’s attorney, in contempt for allegedly violating



                                             6
Turnover Order No. 5. Appellant requests that we sanction McCarthy “appropriately

through fine, incarceration, and a recommendation of disbarment.”

       The power to punish for contempt “is an inherent power of the court.” In re Office

of Atty. Gen., 422 S.W.3d 623, 627 (Tex. 2013) (orig. proceeding). However, “while courts

possess inherent power to enforce their own orders through contempt proceedings, they

generally lack the authority to enforce another court’s orders by contempt.” In re Gabbai,

968 S.W.2d 929, 931 (Tex. 1998) (orig. proceeding) (internal citations omitted). This

Court did not issue Turnover Order No. 5, and appellant does not attempt to fit his motion

into any of the exceptions to the general rule that courts may not enforce the orders of

other courts by contempt. See id. Accordingly, we deny appellant’s motion for contempt.

                    IV. THE ESTATE’S MOTION FOR APPELLATE SANCTIONS

       The Estate has filed a motion requesting that we impose sanctions on appellant

for filing a frivolous appeal. See TEX. R. APP. P. 45.

       A. Applicable Law

       Texas Rule of Appellate Procedure 45 authorizes this Court to award a prevailing

party “just damages” if we determine that an appeal is frivolous. Id. In determining

whether sanctions are appropriate, we review the record from appellant’s standpoint and

objectively decide whether he had a reasonable expectation of reversal or whether he

pursued this appeal in bad faith. In re Estate of Robinson, 140 S.W.3d 801, 813 (Tex.

App.—Corpus Christi 2004, pet. dism'd). Whether to grant sanctions for a frivolous

appeal is a matter of discretion that this Court exercises with prudence and caution and

only after careful deliberation. Glassman v. Goodfriend, 347 S.W.3d 772, 782 (Tex.

App.—Houston [14th Dist.] 2011, pet. denied) (en banc). Even if we find an appeal to be



                                             7
frivolous, we will impose sanctions only in truly egregious circumstances.              Gard v.

Bandera County Appraisal Dist., 293 S.W.3d 613, 619 (Tex. App.—San Antonio 2009, no

pet.).

         B. Discussion

         After an objective review of the record, we conclude that appellant had no

reasonable likelihood of reversal. It is well established that only named parties to a case

may appeal a decision in it, and appellant did not attempt to fit his case into the exception

to that rule. See City of San Benito, 109 S.W.3d at 754; see also In re Guardianship of

DeLuna, 286 S.W.3d at 383 n.5 (discussing the “virtual representation” exception).

However, the record is fragmentary and not conclusive on the circumstances in question.

We are unable to conclude with certainty that this case presents truly egregious

circumstances that warrant appellate sanctions. See Gard, 293 S.W.3d at 619. In the

exercise of our sound discretion, we decline to sanction appellant in this case.5 See

Glassman, 347 S.W.3d at 782; Gard, 293 S.W.3d at 619. We deny the Estate’s motion

for appellate sanctions.

                                           V. CONCLUSION

         We affirm the trial court’s order dismissing for lack of jurisdiction.



                                                     NORA L. LONGORIA
                                                     Justice


Delivered and filed the
25th day of June, 2015.



         5Our decision not to sanction appellant should not be interpreted as a commentary on the
underlying merits of appellant’s case or on the propriety of his conduct.

                                                8